Citation Nr: 1544429	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-16 769	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine (low back disability).



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted, in part, service-connection for a low back disability and posttraumatic stress disorder (PTSD).

In May 2012, the Veteran submitted a notice of disagreement for both issues mentioned above.  Subsequently, in a July 2012 rating decision, the RO increased the Veteran's disability rating for his service-connected PTSD.

In April 2014, separate statements of the case were issued for the Veteran's low back disability and PTSD rating.  In his May 2014 substantive appeal, the Veteran indicated that he was limiting his appeal to the evaluation of his service-connected low back disability.  As reflected on the title page, this is the only issue currently on appeal before the Board.  

In his May 2014 substantive appeal, the Veteran also requested a hearing before a Veterans Law Judge at his local VA office, but in August 2014, he withdrew his hearing request. 


FINDING OF FACT

Since the award of service connection, the Veteran's low back disability has not resulted in forward flexion of the thoracolumbar spine of 60 degrees or less; a combined range of motion of 120 degrees or less; muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour; associated objective neurologic abnormalities; or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician as a result of intervertebral disc syndrome.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection of the claim.  Once service connection is granted the claim is substantiated and additional notice is not required.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.  No VA treatment records were identified.

The Veteran was provided VA medical examinations in October 2011 and June 2012.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II. Analysis

The Veteran contends that his service-connected low back disability is more advanced and painful than is contemplated by the rating assigned.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Because the Veteran is challenging the initially assigned disability rating, the claim has been in continuous appellate status since the original assignments of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Veteran's low back disability is evaluated as 10 percent disabling under Diagnostic Code 5242 for "degenerative arthritis of the spine."  38 C.F.R. § 4.71a.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

By way of history, service treatment records dated in November 1968 shows a complaint of back pain.  It was noted that the Veteran had been in an auto accident two weeks prior.  X-rays for the lumbar spine were negative.  A December 1968 health record shows a complaint of back pain.  An impression of a mild, old muscular sprain was provided.  An April 1969 health record shows a complaint of back pain.  Full range of motion and no intervertebral tenderness was found.  

After service, a November 2006 private treatment record shows that the Veteran's range of motion was decreased and most movements were painful, to include flexion and extension.  No restrictions on extension were found.  Tenderness over the lumbar vertebra was indicated.  

The Veteran was afforded a VA back examination October 2011 when he filed for service connection.  He reported stiffness, fatigue, spasms and decreased motion due to his spine condition.  He noted localized mild pain in his lower back, in addition to his knee, neck and head.  During flare-ups, the Veteran experienced limitation of motion and could not lift his left arm over his head and his right knee was weak.  The Veteran stated that he could walk 450 yards in 4 minutes.  The examiner found the Veteran's posture and gait to be within normal limits.  His walking was steady and he did not require any assistive devices for ambulation.   The Veteran reported bladder problems, to include urinary frequency and erectile dysfunction.  No bowel problems or incontinence were noted.  The Veteran reported that over the past 12 months, he had incapacitation episodes in the month of June for 45 days.  He stated that his private physician, Dr. O., recommended bed rest.     

Upon examination, the Veteran forward flexion of the thoracolumbar spine was to 90 degrees.  His extension was to 2 degrees.  His left and right lateral rotation were to 15 degrees and his left and right lateral flexion were to 10 degrees.  Pain began at each endpoint.  Repeat motion did not cause additional loss of motion.  It was noted that the function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An inspection of the Veteran's spine revealed a normal head position with symmetry and normal curves of the spine.  Tenderness was noted.  No radiating pain was found.  Muscle spasms were absent.  Muscle tone and musculature was normal.  No guarding of movement, weakness, atrophy or ankylosis was found.  A neurological examination found no sensory deficits for L1-L5 or the S1.  No paresthesia or numbness was reported.  Bilateral knee and ankle jerk reflex tests were 2+.  The lower extremities found no signs of IVDS.  The Veteran was diagnosed with degenerative arthritis of the spine.   

The Veteran was afforded another VA examination in June 2012.  The Veteran reported that flare-ups impacted his ability to repetitively bend at the waist or lift/load more than 30 pounds.  The Veteran reported receiving oral analgesic treatment from his primary care physician.  Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 90 degrees or greater, with pain beginning at the endpoint.  His extension was to 25 degrees, with pain beginning at the endpoint.  The Veteran's right lateral flexion was to 25 degrees, with pain beginning at the endpoint.  His left lateral flexion was 30 degrees or greater, with no objective evidence of pain.  His right lateral rotation and left lateral rotation were 30 degrees or greater, with no objective evidence of pain.  There was no additional limitation in the range of motion noted.  

Functional loss and functional impairment of pain on movement was found.  No localized tenderness, pain to palpation, guarding or muscle spasms was found.  The Veteran's muscle strength was 5 out of 5.  No muscle atrophy was noted.   Reflex and sensory examinations were normal.  Straight leg raise testing was negative, bilaterally and no radiculopathy was found.  No neurologic abnormalities such as bowel or bladder problems were reported.  IVDS was not reported.  Incapacitating episodes were not indicated.  Assistive devices were not used by the Veteran.  The examiner noted that the Veteran's posture was slightly more lordotic due to his extreme truncal obesity which threw the spine forward.  The examiner also noted that the Veteran's gait was slightly antalgic due to his favoring his right knee/leg due to knee pain.  

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 20 percent disability rating, the evidence must establish that the Veteran's forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is found.  Here, the evidence shows that the Veteran's forward flexion was no worse than 90 degrees.  Further, the combined range of motion of the thoracolumbar spine was, at worst, 142 degrees.  While the June 2012 VA examiner noted that the Veteran's posture was slightly more lordotic and his gait was antalgic, she noted that it was due to the Veteran's truncal weight and favoring his right knee due to pain, respectively, and not due to the Veteran's low back disability.  Therefore, the objective medical evidence is the most persuasive indication of functional loss and here it reflects findings falling within the requirements for a 10 percent evaluation.  This is so even when considering additional functional limitation due to factors such as pain and less movement than normal, as the demonstrated manifestations are appropriately contemplated in the 10 percent evaluation.

The evidence also does not reflect that the Veteran suffered from incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months as required for a 20 percent rating.  Although the October 2011 VA examination report shows that the Veteran reported that his private physician, Dr. O., recommended 45 days of bedrest, a review of the private medical records does not reflect that bed rest was prescribed or that treatment for incapacitating episodes was obtained.  This evidence outweighs the Veteran's report of history at the VA examination, which does not appear to be accurate.  Further, at the October 2012 VA examination, no IVDS was found in any case.  Thus, the evidence does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  A higher rating is not warranted under the IVDS Formula.

Additionally, the Board has considered whether the Veteran has neurological manifestations of his low back disability that may be separately rated under an appropriate Diagnostic Code.  The October 2011 VA examination report reflects that the Veteran complained of bladder problems, to include urinary frequency and erectile dysfunction.  No bowel problems or incontinence were reported.  However, in the July 2012 rating decision, the RO denied service connection for erectile dysfunction.  The Veteran has not appealed the July 2012 rating decision regarding this issue.  Accordingly, the issue is not before the Board, and symptomatology associated with such cannot be considered when evaluating the Veteran's lumbar spine disability under the General Rating Formula.  38 C.F.R. § 4.14 (2015) (the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).  No other neurological conditions have been reported.  In the June 2012 VA examination, no neurological abnormalities or radiculopathy pain were noted.  As such, separate ratings for any neurological manifestations of the back disability are not warranted.

Next, the Board finds that the rating criteria considered reasonably describes the Veteran's disability level and his symptoms.  The evidence shows that the Veteran's service-connected low back disability results in pain on movement.  To the extent a type of effect is not listed in the rating criteria, it is the underlying symptom that results in the effect of the disability.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected low back disability is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  At his October 2011 VA examination, the Veteran noted that he loaded and unloaded trucks and that it was difficult to squat, run, kneel or walk for long periods of time.  The June 2012 VA examination report notes that the Veteran's condition impacts his ability to repetitively lift/load more than 30 pounds or bend at the waist and that he would be unable to perform any heavy physical labor job.  While it was noted that the Veteran's service-connected low back disability would impact his ability to work which required bending and lifting, there is no evidence of record showing that that his low back condition renders him unemployable as he is shown to be gainfully employed.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

An initial disability rating in excess of 10 percent for a low back disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


